Name: 80/662/EEC: Council Decision of 18 June 1980 replacing a member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-07-14

 Avis juridique important|31980D066280/662/EEC: Council Decision of 18 June 1980 replacing a member of the Advisory Committee on Vocational Training Official Journal L 180 , 14/07/1980 P. 0027++++COUNCIL DECISION OF 18 JUNE 1980 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 80/662/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTE ON VOCATIONAL TRAINING ( 1 ) , AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS ONE SEAT FOR A MEMBER OF THE ABOVEMENTIONED COMMITTEE IN THE GOVERNMENT REPRESENTATIVES CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR JOERGENSEN , OF WHICH THE COUNCIL WAS INFORMED ON 29 MAY 1980 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 29 MAY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR NIELS HUMMELUHR IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR JOERGENSEN FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT LUXEMBOURG , 18 JUNE 1980 . FOR THE COUNCIL THE PRESIDENT C . FRACANZANI ( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 .